Exhibit 2.1

 

SEPARATION AGREEMENT AND RELEASE

RECITALS

This Separation Agreement and Release (the "Agreement") is by and between
NETGEAR, Inc. (the "Company") and Deborah A. Williams ("Executive").

WHEREAS, Executive is employed by the Company as its Senior Vice President and
Chief Marketing Officer;

WHEREAS, Executive and the Company entered into an offer letter, an employment
agreement and a relocation agreement on September 5, 2006;

WHEREAS, Executive signed the Company's Employee Invention Assignment and
Proprietary Information Agreement (the "Proprietary Information Agreement");

WHEREAS, the Company granted Executive restricted stock awards and stock options
to purchase shares of the Company's common stock (collectively, the "Equity
Awards"), subject to the terms and conditions of the Company's 2006 Long Term
Incentive Plan (the "Plan") and the equity award grant agreements accompanying
such Equity Awards (the Plan and equity award grant agreements, including any
exhibits thereto, shall be referred to as the "Stock Agreement"); and

WHEREAS, the Parties now wish to confirm the terms of the Executive's separation
from the Company and detail the mutual promises of Executive and Company in
connection therewith.

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

COVENANTS



Transition. The Parties agree that the Executive shall continue to be employed
with the Company in her current capacity during the transition period (the
"Transition Period") from the Effective Date (as defined in Section 24 herein)
through September 20, 2007 (the "Separation Date"). During the Transition
Period, Executive shall continue to receive the same compensation, relocation
and other employee benefits as she currently receives. Upon the Separation date,
Executive shall effectively resign from any and all positions and titles,
whether official or unofficial, that Executives holds at the Company or any of
its subsidiaries. Separation Consideration. In exchange for good and valuable
consideration, including but not limited to Executive's performance of certain
transitional services detailed hereunder and continued employment during the
Transition Period, the Executive shall receive the following separation
benefits:
Separation Pay
. The Company shall pay Executive twenty-four (24) weeks of her current base
salary in the total amount of Dollars One Hundred Twenty Six Thousand Nine
Hundred and Twenty Three only (
$126,923.00
), less applicable withholdings (the "Separation Payments"). These Separation
Payments will be made to Executive in installments on a semi-monthly basis in
accordance with the Company's regular payroll practices. The first installment
payment will be made on the first regular pay date following the Separation
Date.
Termination of Separation Payments
. Executive acknowledges and agrees that should she accept employment with any
of the following of the Company's competitors in any position related to the
manufacture or sale of networking products, her Separation Payments shall
immediate cease: (1) Cisco Systems, Inc., including its Linksys division; (2)
Dlink Systems, Inc.; (3) Microsoft Networking; (4) Allied Telesyn International;
(5) Dell Computer Corporation; (6) 3Com Corporation; and (7) Hewlett Packard
Company. Executive agrees that if she accepts an offer of employment from any of
the above referenced companies within twenty-four (24) weeks following the
Separation Date, she shall notify the Company not later than 48 hours following
her acceptance of any such employment offer, whether written or oral.

Stock
. Executive shall continue to vest under the Stock Agreement through the date
that is the three month anniversary of the Separation Date (the "Termination of
Vesting Date"). Executive shall be eligible to exercise any vested options until
the date that is the three month anniversary of the Termination of Vesting Date.
Signing Bonus
. During the period while she is receiving the Separation Payments, Executive
shall also continue to receive the applicable quarterly installment of the
signing bonus that she is entitled to receive pursuant to her employment offer
letter. For purposes of clarification, assuming the Executive receives the
Separation Payments for the entire twenty-four (24) week period, Executive will
also receive an installment of Dollars Ten Thousand Six Hundred and Twenty Five
only (
$10,625
) on each of September 30, 2007 and December 31, 2007, less applicable
withholdings.
COBRA
. Executive's health insurance benefits will cease at the end of September 2007,
subject to Executive's right to continue her health insurance under COBRA. The
Company shall reimburse Executive for the payments she makes for COBRA coverage
during the period of time while she is receiving the Separation Payments. The
Company shall make these COBRA reimbursement payments to Executive within ten
(10) days following her provision to the Company of documentation substantiating
her payments for COBRA coverage. Executive's participation in all other benefits
and incidents of employment (including, but not limited to, vacation and paid
time off) ceases on the Separation Date.

Transitional Services. In exchange for good and valuable consideration,
including but not limited to the payment of the Separation Payments, the
Executive agrees to endeavor in good faith to undertake the following tasks
during the Transition Period:

(i) continue to perform Executive's day-to-day duties consistent with
Executive's position within the Company, as shall reasonable be assigned to her
by the Company's Chief Executive Officer and/or Board of Directors; and

(ii) facilitate a smooth transition of Executive's duties, projects and
assignments prior to the Separation Date.

Confidential Information. Executive shall continue to comply with the terms and
conditions of the Proprietary Information Agreement, and maintain the
confidentiality of all of the Company's confidential and proprietary
information. Executive shall also return to the Company all of the Company's
property and confidential and proprietary information by the Separation Date.
Release of Claims. Executive agrees that the consideration provided in this
Agreement, when paid, represents settlement in full of all outstanding
obligations owed to Executive by the Company and its current and former
officers, directors, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, divisions, subsidiaries, and predecessor and
successor corporations and assigns (collectively the "Releasees"). Executive
hereby and forever releases the Releasees from any claim, complaint, charge,
duty, obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts or facts that have
occurred until and including the Separation Date, including, without limitation:
 a. any and all claims relating to or arising from Executive's employment with
    the Company, or the separation of employment contemplated herein;
 b. any and all claims relating to, or arising from, Executive's right to
    purchase, or actual purchase of, shares of Company stock, including, but not
    limited to, any claims for fraud, misrepresentation, breach of fiduciary
    duty, breach of duty under applicable state corporate law, and securities
    fraud under any state or federal law;
 c. any and all claims under the law of any jurisdiction, including, but not
    limited to, wrongful discharge of employment; constructive discharge from
    employment; termination in violation of public policy; discrimination;
    breach of contract, both express and implied; breach of a covenant of good
    faith and fair dealing, both express and implied; promissory estoppel;
    negligent or intentional infliction of emotional distress; negligent or
    intentional misrepresentation; negligent or intentional interference with
    contract or prospective economic advantage; unfair business practices;
    defamation; libel; slander; negligence; personal injury; assault; battery;
    invasion of privacy; false imprisonment; and conversion;
 d. any and all claims for violation of any federal, state or municipal statute,
    including, but not limited to, Title VII of the Civil Rights Act of 1964,
    the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
    1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards
    Act, the Employee Retirement Income Security Act of 1974, The Worker
    Adjustment and Retraining Notification Act, Older Workers Benefit Protection
    Act; the California Fair Employment and Housing Act, and the California
    Labor Code;
 e. any and all claims for violation of the federal, or any state, constitution;
 f. any and all claims arising out of any other laws and regulations relating to
    employment or employment discrimination;
 g. any claim for any loss, cost, damage, or expense arising out of any dispute
    over the non-withholding or other tax treatment of any of the proceeds
    received by Executive as a result of this Agreement; and
 h. any and all claims for attorney fees and costs.

The Company and Executive agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement.

Acknowledgement of Waiver of Claims Under ADEA. Executive acknowledges that she
is waiving and releasing any rights she may have under the Age Discrimination in
Employment Act of 1967 ("ADEA") and that this waiver and release is knowing and
voluntary. Executive and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under the ADEA after the Separation
Date. Executive acknowledges that the consideration given for this waiver and
release Agreement is in addition to anything of value to which Executive was
already entitled. Executive further acknowledges that she has been advised by
this writing that:
 a. she should consult with an attorney prior to executing this Agreement;
 b. she has up to twenty-one (21) days within which to consider this Agreement;
 c. she has seven (7) days following her execution of this Agreement to revoke
    this Agreement;
 d. this ADEA waiver shall not be effective until the revocation period has
    expired; and,
 e. nothing in this Agreement prevents or precludes Executive from challenging
    or seeking a determination in good faith of the validity of this waiver
    under the ADEA, nor does it impose any condition precedent, penalties or
    costs for doing so, unless specifically authorized by federal law.

Civil Code Section 1542. Executive represents that she is not aware of any
claims against any of the Releasees. Executive acknowledges that she has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, which provide as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in her favor at the time of executing the release, which if
known by her must have materially affected her settlement with the debtor.

Executive, being aware of this code section, agrees to expressly waive any
rights she may have thereunder, as well as under any other statute or common law
principles of similar effect.

No Pending or Future Lawsuits. Executive represents that she has no lawsuits,
claims, or actions pending in her name, or on behalf of any other person or
entity, against the Company or any other person or entity referred to herein.
Executive also represents that she does not intend to bring any claims on her
own behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein. Application for Employment. Executive
understands and agrees that, as a condition of this Agreement, she shall not be
entitled to any employment with the Company, its subsidiaries, or any successor,
and she hereby waives any alleged right of employment or re-employment with the
Company, its subsidiaries or related companies, or any successor.
Confidentiality. Executive agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement and the
consideration for this Agreement (hereinafter collectively referred to as
"Separation Information"). Except as required by law, Executive may disclose
Separation Information only to her immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Executive's counsel, her
accountant and any professional tax advisor to the extent that they need to know
the Separation Information in order to provide advice on tax treatment or to
prepare tax returns, and must prevent disclosure of any Separation Information
to all other third parties. Executive agrees that she will not publicize,
directly or indirectly, any Separation Information. No Cooperation. Executive
agrees that she will not knowingly counsel or assist any attorneys or their
clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any third party against any of the
Releasees, unless under a subpoena or other court order to do so. Executive
agrees both to immediately notify the Company upon receipt of any such subpoena
or court order, and to furnish, within three (3) business days of its receipt, a
copy of such subpoena or court order to the Company. If approached by anyone for
counsel or assistance in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints against any of the
Releasees, Executive shall state no more than that she cannot provide counsel or
assistance. Breach. Executive acknowledges and agrees that any breach of
Section 5 ("Release of Claims"), Section 7 ("Civil Code Section 1542"), or
Section 11 ("No Cooperation") by Executive shall constitute a material breach of
the Agreement and shall entitle the Company immediately to recover the
Separation Payments, signing bonus and other benefits provided in Section 1
hereof. This provision is not intended to render, and does not render, any other
breach of this Agreement immaterial. Non-Disparagement. Executive agrees to
refrain from any defamation, libel or slander of the Company, or tortious
interference with the contracts and relationships of the Company. The senior
executive team of the Company (defined as the CEO and his direct reports) shall
refrain from any defamation, libel or slander of Executive. All inquiries by
potential future employers of Executive will be directed to the Human Resource
Department. Upon inquiry, the Vice President of Human Resources (or their
equivalent) will offer to send a letter of recommendation regarding Executive in
the form agreed upon between Executive and Company. Company will also state the
following: Executive's last position and dates of Employment, and any other
information and/or documentation legally required to be disclosed. The parties
shall also work together to draft a mutually acceptable press release regarding
the departure of Executive. Executive shall have the right to approve the press
release, which approval shall not be unreasonably or untimely withheld.
Non-Solicitation. Executive agrees that for a period of twelve (12) months
immediately following the Separation Date, (i) Executive shall not directly or
indirectly solicit, induce, recruit or encourage any of the Company's employees
to leave their employment; and (ii) Executive shall not recruit or hire the
Company's employees to work for Executive or any other person or entity. No
Admission of Liability. The Parties understand and acknowledge that this
Agreement constitutes an agreement of the Parties involving the contemplated
separation of employment of Executive. No action taken by the Parties,
previously or in connection with this Agreement, shall be construed to be:
(a) an admission of the truth or falsity of any claims made, or (b) an admission
by either party of any fault or liability whatsoever to the other party or to
any third party. Costs. The Parties shall each bear their own costs, expert
fees, attorney fees and other fees incurred in connection with this Agreement.
Arbitration. The Parties agree that any and all disputes arising out of, or
relating to, the terms of this Agreement, their interpretation, and any of the
matters herein released, shall be subject to binding arbitration in Santa Clara
County before the American Arbitration Association under its National Rules for
the Resolution of Employment Disputes. The Parties agree that the prevailing
party in any arbitration shall be entitled to injunctive relief in any court of
competent jurisdiction to enforce the arbitration award. The Parties agree that
the prevailing party in any arbitration shall be awarded its reasonable attorney
fees and costs. This section will not prevent either party from seeking
injunctive relief (or any other provisional remedy) from any court having
jurisdiction over the Parties and the subject matter of their dispute relating
to Executive's obligations under this Agreement and the agreements incorporated
herein by reference. No Representations. Each party represents that it has had
the opportunity to consult with an attorney, and has carefully read and
understands the scope and effect of the provisions of this Agreement. Neither
party has relied upon any representations or statements made by the other party
hereto which are not specifically set forth in this Agreement. Severability. In
the event that any provision in this Agreement becomes or is declared by a court
of competent jurisdiction to be illegal, unenforceable, or void, this Agreement
shall continue in full force and effect without said provision so long as the
remaining provisions remain intelligible and continue to reflect the original
intent of the Parties. Entire Agreement. This Agreement, the Proprietary
Information Agreement, and the Stock Agreement represent the entire agreement
and understanding between the Company and Executive concerning the subject
matter of this Agreement and Executive's relationship with the Company, and
supersede and replace any and all prior agreements and understandings between
the Parties concerning the subject matter of this Agreement and Executive's
relationship with the Company. No Waiver. The failure of any party to insist
upon the performance of any of the terms and conditions in this Agreement, or
the failure to prosecute any breach of any of the terms and conditions of this
Agreement, shall not be construed as a waiver of such terms or conditions. This
entire Agreement shall remain in full force and effect as if no such forbearance
or failure of performance had occurred. No Oral Modification. Any modification
or amendment of this Agreement, or additional obligation assumed by either party
in connection with this Agreement, shall be effective only if placed in writing
and signed by Executive and the Company's Chief Executive Officer. Governing
Law. This Agreement shall be governed by the laws of the State of California,
without regard for choice of law provisions. Effective Date. This Agreement is
effective after it has been signed by both parties and after eight (8) days have
passed following the date Executive signed the Agreement (the "Effective Date").
Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. Voluntary Execution of Agreement. This Agreement is executed
voluntarily and with the full intent of releasing all claims, and without any
duress or undue influence by any of the Parties. The Parties acknowledge that:
 a. They have read this Agreement;
 b. They have been represented in the preparation, negotiation, and execution of
    this Agreement by legal counsel of their own choice or that they have
    voluntarily declined to seek such counsel;
 c. They understand the terms and consequences of this Agreement and of the
    releases it contains; and
 d. They are fully aware of the legal and binding effect of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth below.

 

 

Dated: August 29, 2007 By: /s/ Patrick C. S. Lo

Patrick C. S. Lo

Chairman and Chief Executive Officer

NETGEAR, Inc.

 

 

Dated: August 29, 2007 By: /s/ Deborah A. Williams

Deborah A. Williams, an individual